Application by *414the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 19, 2001 (People v Singh, 288 AD2d 404), affirming a judgment of the Supreme Court, Queens County, rendered March 16, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). O’Brien, J.P., Friedmann, Schmidt and Townes, JJ., concur.